Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-14, 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mufti et l. (U.S. Pub No. 2019/0059024 A1).


1. Mufti teaches a method implemented by a network node, the method comprising: obtaining registration state information associated with a user equipment (UE) from a first core network node [par 0034, Home authorization server system system(s) 116 can be implemented as standalone device(s), or combined with other network functions into a single device or collection of device(s)/Home authorization server system system(s) 116 can include, e.g., a Diameter Routing Agent (DRA), a home location register (HLR), or a home subscriber server (HSS). Home authorization server system system(s) 116 can include information used in determining whether terminal 102 is permitted to attach to serving network 112 and, if so, what service(s) terminal 102 is permitted to use], the registration state information indicating at least one of fourth-generation (4G) UE single radio voice call continuity (SRVCC) capability or fifth- generation (SG) UE SRVCC capability for the UE [par 0023, 0024, Other example networks include fourth-generation (4G) cellular networks, such as LTE cellular networks carrying voice over LTE (VoLTE) sessions using Session Initiation Protocol (SIP) signaling, the public switched telephone network (PSTN) using Signaling System 7 (SS7) signaling. A terminal can receive communication services from the home network (e.g., a home PLMN, HPLMN) or from a visited network (e.g., a visited PLMN, VPLMN) different from the home network. The term "roaming" describes operation of a terminal in a visited network. A "serving network" is an access network via which a terminal is receiving connectivity, regardless of whether that network is a home network or a visited network. Evolved SRVCC (eSRVCC) technology permits signaling and media to be anchored at an ATCF and an access transfer gateway (ATGW), respectively, of a serving network], wherein the UE is registered with a first IMS network that includes the network node using a session initiation protocol (SIP) via an access network supported by a second core network [par 0034, 0035, Home authorization server system system(s) 116 can additionally or alternatively store information about current or prior registrations or attaches of terminal 102 to access network 108 or components of home network 114 (e.g., an IMS, discussed below). Once terminal 102 is authorized by home authorization server system system(s) 116 and attached to serving network 112, terminal 102 can participate in sessions. For example, terminal 102 can initiate a session with terminal 104 by exchanging messages via a signaling path 118. For example, terminal 102 can transmit a SIP INVITE message having a Session Description Protocol (SDP) body including a session description, or other session-initiation message]; and providing, to a second IMS network node, an indication of a single UE SRVCC capability for the UE [par 0054, 0090, In some examples of SRVCC, the P-CSCF is between the ATCF and the terminal on both the originating and terminating sides. In some examples, the TAS is between the SCCAS and the terminal on both the originating and terminating sides. In process 500, once terminal 102 has moved to an access network that does support SRVCC, server 304 can determine indication 516 including SRVCC-related feature-tags, feature-capability indicators, or other items discussed above (e.g., in Table 1) from the Feature-Caps header].


2. Mufti disclose the method of claim 1, wherein the first core network node comprises a home subscriber server (HSS) [par 0034, Home authorization server system system(s) 116 can include, e.g., a Diameter Routing Agent (DRA), a home location register (HLR), or a home subscriber server (HSS)].

4. Mufti teaches the method of claim 1, wherein the network node comprises an IMS service centralization and continuity application server (SCC AS) [par 0048, IMS 214 can include a number of nodes, such as a proxy call session control function (P-CSCF) 216, an ATCF 218, a serving call session control function (S-CSCF) 220, and one or more application server(s) (ASes) 222, 224, e.g., a TAS and an SCCAS, respectively. ASes 222, 224 can represent application server system(s) 106].

5. Mufti defines the method of claim 1, wherein the second IMS network node comprises an access transfer control function (ATCF) node [par 0037, In some examples, messages along signaling path 118 can pass through anchoring network system(s) 122, e.g., a P-CSCF or an ATCF of an IMS].


7. Mufti demonstrate the method of claim 1, wherein providing the indication of a single UE SRVCC capability for the UE comprises sending, to the second IMS network node, a SIP message request containing SRVCC information [claim 3, a Session Initiation Protocol (SIP) REGISTER request; the predetermined network service comprises at least Single-Radio Voice Call Continuity (SRVCC) or Evolved SRVCC (eSRVCC)];


8. Mufti describe the method of claim 1, wherein the 4G UE SRVCC capability comprises a UE packet- switched (PS) to circuit-switched (CS) SRVCC capability [par 0019, Some prior networks support SRVCC handover from PS to CS for all terminals. This uses resources on the P-CSCF, and Service Centralization and Continuity Application Server (SCCAS) (or telephony application server, TAS) in those networks, and additionally on the access transfer control function (ATCF) if evolved SRVCC (eSRVCC) is supported].

[par 0060, The terminal 302 can be or include a wireless phone, a wired phone, a tablet computer, a laptop computer, a wristwatch, or other type of terminal. The terminal 302 can include one or more processors 312, e.g., one or more processor devices such as microprocessors, microcontrollers, field-programmable gate arrays (FPGAs), application-specific integrated circuits (ASICs), programmable logic devices (PLDs), programmable logic arrays (PLAs), programmable array logic devices (PALs), or digital signal processors (DSPs), and one or more computer readable media (CRM)], configure the processor to: obtain registration state information associated with a user equipment (UE) from a first core network node[par 0034, Home authorization server system system(s) 116 can be implemented as standalone device(s), or combined with other network functions into a single device or collection of device(s)/Home authorization server system system(s) 116 can include, e.g., a Diameter Routing Agent (DRA), a home location register (HLR), or a home subscriber server (HSS). Home authorization server system system(s) 116 can include information used in determining whether terminal 102 is permitted to attach to serving network 112 and, if so, what service(s) terminal 102 is permitted to use], the registration state information indicating at least one of fourth-generation (4G) UE single radio voice call continuity (SRVCC) capability or fifth-generation (SG) UE SRVCC capability for the UE [par 0023, 0024, Other example networks include fourth-generation (4G) cellular networks, such as LTE cellular networks carrying voice over LTE (VoLTE) sessions using Session Initiation Protocol (SIP) signaling, the public switched telephone network (PSTN) using Signaling System 7 (SS7) signaling. A terminal can receive communication services from the home network (e.g., a home PLMN, HPLMN) or from a visited network (e.g., a visited PLMN, VPLMN) different from the home network. The term "roaming" describes operation of a terminal in a visited network. A "serving network" is an access network via which a terminal is receiving connectivity, regardless of whether that network is a home network or a visited network. Evolved SRVCC (eSRVCC) technology permits signaling and media to be anchored at an ATCF and an access transfer gateway (ATGW), respectively, of a serving network], wherein the UE is registered with a first IMS network that includes the network node using a session initiation protocol (SIP) via an access network supported by a second core network[par 0034, 0035, Home authorization server system system(s) 116 can additionally or alternatively store information about current or prior registrations or attaches of terminal 102 to access network 108 or components of home network 114 (e.g., an IMS, discussed below). Once terminal 102 is authorized by home authorization server system system(s) 116 and attached to serving network 112, terminal 102 can participate in sessions. For example, terminal 102 can initiate a session with terminal 104 by exchanging messages via a signaling path 118. For example, terminal 102 can transmit a SIP INVITE message having a Session Description Protocol (SDP) body including a session description, or other session-initiation message]; and provide, to a second IMS network node, an indication of a single UE SRVCC capability for the UE [par 0054, 0090, In some examples of SRVCC, the P-CSCF is between the ATCF and the terminal on both the originating and terminating sides. In some examples, the TAS is between the SCCAS and the terminal on both the originating and terminating sides. In process 500, once terminal 102 has moved to an access network that does support SRVCC, server 304 can determine indication 516 including SRVCC-related feature-tags, feature-capability indicators, or other items discussed above (e.g., in Table 1) from the Feature-Caps header].

10.Mufti describes the computing device of claim 9, wherein the first core network node comprises a home subscriber server (HSS) [par 0034, Home authorization server system system(s) 116 can include, e.g., a Diameter Routing Agent (DRA), a home location register (HLR), or a home subscriber server (HSS)].

11. Mufti provides the computing device of claim 9, wherein the second core network comprises a 5G core network [par 0140, First data 1304 can include information 1306, e.g., identification information the value of a User-Agent header, a hostname, or other identification information described herein; or location information such as a PANI value or portion thereof, e.g., a value indicating whether terminal 102 is connected via a 4G or fifth-generation (5G) access, or other location information described herein].

12. Mufti creates the computing device of claim 9, wherein the network node comprises an IMS service centralization and continuity application server (SCC AS) [par 0048, IMS 214 can include a number of nodes, such as a proxy call session control function (P-CSCF) 216, an ATCF 218, a serving call session control function (S-CSCF) 220, and one or more application server(s) (ASes) 222, 224, e.g., a TAS and an SCCAS, respectively. ASes 222, 224 can represent application server system(s) 106].


13. Mufti defines the computing device of claim 9, wherein the second IMS network node comprises an access transfer control function (ATCF) node[par 0037, In some examples, messages along signaling path 118 can pass through anchoring network system(s) 122, e.g., a P-CSCF or an ATCF of an IMS].


14. Mufti provides a server-implemented method, comprising: receiving a request from an IP Multimedia Subsystem (IMS) network node of an IMS network [par 0073, At 406, in some examples, the server 304 can determine that the first data 404 includes a request 408 for a predetermined network service. For example, the predetermined network service can be SRVCC or another continuity service, e.g., for continuity of data sessions across handover]; and  in response to receiving the request, providing registration state information associated with a user equipment (UE) to the IMS network node[par 0034, Home authorization server system system(s) 116 can be implemented as standalone device(s), or combined with other network functions into a single device or collection of device(s)/Home authorization server system system(s) 116 can include, e.g., a Diameter Routing Agent (DRA), a home location register (HLR), or a home subscriber server (HSS). Home authorization server system system(s) 116 can include information used in determining whether terminal 102 is permitted to attach to serving network 112 and, if so, what service(s) terminal 102 is permitted to use], the registration state information indicating at least one of fourth-generation (4G) UE single radio voice par 0023, 0024, Other example networks include fourth-generation (4G) cellular networks, such as LTE cellular networks carrying voice over LTE (VoLTE) sessions using Session Initiation Protocol (SIP) signaling, the public switched telephone network (PSTN) using Signaling System 7 (SS7) signaling. A terminal can receive communication services from the home network (e.g., a home PLMN, HPLMN) or from a visited network (e.g., a visited PLMN, VPLMN) different from the home network. The term "roaming" describes operation of a terminal in a visited network. A "serving network" is an access network via which a terminal is receiving connectivity, regardless of whether that network is a home network or a visited network. Evolved SRVCC (eSRVCC) technology permits signaling and media to be anchored at an ATCF and an access transfer gateway (ATGW), respectively, of a serving network], wherein the server is configured to store separate instances of UE SRVCC capabilities, the separate instances including indications of at least one of 4G UE SRVCC capability or 5G UE SRVCC capability [par 0034, Home authorization server system system(s) 116 can additionally or alternatively store information about current or prior registrations or attaches of terminal 102 to access network 108 or components of home network 114 (e.g., an IMS, discussed below)], and wherein the UE is registered with the IMS network using a session initiation protocol (SIP) via an access network [par 0054, 0090, In some examples of SRVCC, the P-CSCF is between the ATCF and the terminal on both the originating and terminating sides. In some examples, the TAS is between the SCCAS and the terminal on both the originating and terminating sides. In process 500, once terminal 102 has moved to an access network that does support SRVCC, server 304 can determine indication 516 including SRVCC-related feature-tags, feature-capability indicators, or other items discussed above (e.g., in Table 1) from the Feature-Caps header].

16. Mufti demonstrate the method of claim 14, wherein the access network comprises one of: a network supported by a 3™ Generation Partnership Project (3GPP) core network, a Next Generation Radio Access Network (NG-RAN) supported by a 5G core network, or an Evolved Universal Mobile Telecommunications System (UMTS) Terrestrial Radio Access supported by an Evolved Packet Core (EPC) network [par 0031, The serving network 112 can include a VPLMN. In some examples, serving network 112 can be or include an Evolved Packet System (EPS) network including Evolved UMTS Terrestrial Radio Access Network (E-UTRAN) access and an Evolved Packet Core (EPC)].

17. Mufti describes the method of claim 14, wherein the IMS network node comprises an IMS service centralization and continuity application server (SCC AS) [par 0048, IMS 214 can include a number of nodes, such as a proxy call session control function (P-CSCF) 216, an ATCF 218, a serving call session control function (S-CSCF) 220, and one or more application server(s) (ASes) 222, 224, e.g., a TAS and an SCCAS, respectively. ASes 222, 224 can represent application server system(s) 106], and wherein the registration state information is provided via a Sh interface associated with the IMS network node [par 0040, Terminal 102, home authorization server system system(s) 116, or other devices can communicate with location provider system(s) 126, e.g., via the SIP or Diameter protocols or other protocols, e.g., over the LTE Sh interface or other appropriate interfaces].

18. Mufti demonstrates the method of claim 14, wherein the 4G UE SRVCC capability comprises a UE packet- switched (PS) to circuit-switched (CS) SRVCC capability [par 0019, Some prior networks support SRVCC handover from PS to CS for all terminals. This uses resources on the P-CSCF, and Service Centralization and Continuity Application Server (SCCAS) (or telephony application server, TAS) in those networks, and additionally on the access transfer control function (ATCF) if evolved SRVCC (eSRVCC) is supported].

19.Mufti discloses the method of claim 14, wherein the server comprises at least one of a home subscriber server (HSS) and unified data management (UDM) [par 0034, Home authorization server system system(s) 116 can include, e.g., a Diameter Routing Agent (DRA), a home location register (HLR), or a home subscriber server (HSS)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mufti et l. (U.S. Pub No. 2019/0059024 A1) in view of Malhortra et al. (U.S. Patent No. 9,532,276 B1).


6. Mufti creates the method of claim 1, Mufti fail to show wherein the second IMS network node is in a second IMS network.
 	In an analogous art Malhotra show wherein the second IMS network node is in a second IMS network [col 10, ln 34-40, Further, the WCD may correlate the first IMS transfer-address with dual-radio transitioning and may correlate the second IMS transfer-address with single-radio transitioning, to facilitate the selecting and sending].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Mufti and Malhotra because to support both SRVCC and SRVCC, the WCD may receive and store both a STN-SR and a VDN and operate to select and send one of those IMS transfer-addresses as appropriate.

Claim 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mufti et l. (U.S. Pub No. 2019/0059024 A1) in view of KELLER et al. (U.S. Pub No. 2020/0305033 A1).

15. Mufti displays the method of claim 14, Mufti fail to show wherein the registration state information indicates both 4G UE SRVCC capability and 5G UE SRVCC capability.
par 0052, Once the AMF receives information about the correct SRVCCF from the first NF service provider 121, it continues with the SRVCC handover preparation towards the SRVCCF indicated from the first NF service provider 121. The SRVCC target information may also comprise of 4G/5G area information, in the case the NG-RAN includes this information in the SRVCC handover request to the AMF].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Mufti and KELLER because provide a method for managing specific functionality for specific network areas which improves the performance and reliability of the communications network in an efficient manner.

20. Mufti creates the method of claim 19, Mufti fail to show wherein the server comprises the HSS and a collocated UDM.
	In an analogous KELLER show wherein the server comprises the HSS and a collocated UDM [par 0063, the NF service consumer 130, such as the AMF, has informed the RAN 140 that the specific functionality, in this exemplary embodiment the SRVCC, is possible, when the STN-SR and C-MSISDN have been received from UDM/HSS].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Mufti and KELLER because provide a method for managing specific functionality for specific network areas which improves the performance and reliability of the communications network in an efficient manner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
					/SYED ALI/                                                      Primary Examiner, Art Unit 2468